Judgment, Supreme Court, Bronx County (Dominic R. Massaro, J.), rendered November 1, 2006, convicting defendant, af*551ter a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
Defendant’s legal sufficiency argument is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we find that the verdict was based on legally sufficient evidence. Furthermore, the verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s credibility determinations, including its evaluation of the eyewitness’s delay in identifying her cousin as one of the assailants.
The court properly admitted the testimony of defendant’s former girlfriend that, two days before the homicide, she had broken up with defendant after an argument about the fact she had been talking to the victim. The testimony was relevant to provide a motive for defendant’s involvement in the victim’s murder (see generally People v Scarola, 71 NY2d 769, 777 [1988]), in that it permitted the jury to draw a reasonable, nonspeculative inference that defendant was motivated by jealousy. Concur—Gonzalez, P.J., Saxe, Nardelli, McGuire and Moskowitz, JJ.